


Exhibit 10.11

 

SUBLEASE AGREEMENT

This Sublease dated as of July 18, 2002 is made between the Sublandlord and
Subtenant listed in Article I below.


ARTICLE I:           DEFINED TERMS; BACKGROUND


1.                                       EACH REFERENCE IN THIS SUBLEASE TO THE
CAPITALIZED TERMS SET FORTH BELOW SHALL HAVE THE MEANINGS GIVEN TO THEM IN THIS
ARTICLE I.

Sublandlord:

 

Nortel Networks Inc., a Delaware corporation.

 

 

 

Sublandlord’s Address for Payment of Rent:

 

2370 Performance Drive

M.S. 087/05/A30

Richardson, Texas 75082

 

 

 

Sublandlord’s Notice Address:

 

Nortel Networks Inc.

2370 Performance Drive

M.S. 087/05/A30

Richardson, TX  75082-4333

Attn:  Real Estate Dept.

 

 

 

 

 

With a copy to:

 

 

 

 

 

Nortel Networks Inc.

200 Athens Way

Nashville, Tennessee  37228-1803

Attn:  Law Department

 

 

 

Subtenant:

 

Tripath Technology, Inc.

 

 

 

Subtenant’s Notice Address:

 

Tripath Technology, Inc.

3900 Freedom Circle

Santa Clara CA  95054

 

 

 

Master Lease:

 

The Lease between Master Landlord and Clarify Inc., predecessor in interest to
Sublandlord effective as of June 23, 1998, as amended by that First Amendment to
Lease dated July 14, 1999, and that Second Amendment to Lease dated October 2,
2000 and as amended, renewed and/or extended from time to time for the Master
Leased Premises as hereinafter defined and attached hereto as Exhibit A.

 

 

1

--------------------------------------------------------------------------------


 

 

 

 

Master Landlord:

 

CarrAmerica Realty Corporation, a Maryland corporation.

 

 

 

Master Leased Premises:

 

The premises located at 2590 (“Building A”), 2580 (“Building B”), 2570
(“Building C”), and 2560 (“Building D”), Orchard Parkway, San Jose, California,
consisting of four buildings, each consisting of approximately 64,512 rentable
square feet (“rsf”), for a total of approximately 258,048 rentable square feet
of space, all as more fully set out in the Lease (the “Premises”).  The former
address of the Master Leased Premises, as referenced in the Master Lease, was
100, 102, 104, 106 West Trimble Road, San Jose, California.

 

 

 

Subleased Premises:

 

Building D, located at 2560 Orchard Parkway, San Jose, CA, containing
approximately 64,512 rsf (“Subleased Premises”) and as shown on Exhibit B
attached hereto and incorporated herein by reference.

 

 

 

Sublease Commencement Date:

 

September 1, 2002

 

 

 

Early Access:

 

Subtenant shall be granted access to the Subleased Premises on upon full
execution of Sublease and written consent of Master Landlord for the sole
purpose of installing Tenant Improvements, cabling and communications, and
fixtures, furniture and equipment on the same terms and conditions of the
Sublease except for payment of Base Monthly Rent and except Operating Costs and
Taxes until September 1, 2002, for which Subtenant shall become responsible on
September 1, 2002.

 

 

 

Sublease Term:

 

The Sublease Term shall commence on the Sublease Commencement Date for the
Subleased Premises and shall terminate on March 31, 2007, for a total term of 4
years and 4 months.

 

 

 

Base Rent

 

9/01/02-6/30/03

$0

 

 

 

 

 

7/01/03-6/30/04

$0.65 prsf per month or $41,932.80

 

 

 

 

 

7/01/04-6/30/05

$1.25 prsf per month or $80,640.00

 

 

 

 

 

7/01/05-6/30/06

$1.30 prsf per month or $83,865.60

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

7/01/06-3/31/07

$1.35 prsf per month or $87,091.20

 

 

 

Pro Rata Share:

 

25% of the Master Leased Premises.

 

 

 

Security Deposit Amount:

 

$161,280

 

 

 

Permitted Uses:

 

Office, research, development, storage, disk duplication, light assembly, and
distribution of software products and related lawful uses.

 

 

 

Excluded Sections of the Master Lease:

 

Schedule subsections 1-5 and 7-12, 14, Sections 1A, 1B, 1C, 2A(1) & (4), 2A(5),
2D(4), 3, 9B, 16, 17A sentences 4 and 5, 17B, 17C, 18, 21, 23, 24, 26, 31, 32,
Exhibits B, C and D.

 

 

 

Parking Spaces Available to Subtenant:

 

Subtenant’s Pro Rata Share of the Parking Stalls available under the Master
Lease.

 

 

 

Brokers:

 

Fischer & Company and Cornish & Carey Commercial.

 

 

 

 


2.                                       SUBLANDLORD IS THE TENANT UNDER THE
MASTER LEASE.  SUBLANDLORD AND SUBTENANT WISH TO ENTER INTO A SUBLEASE OF THE
SUBLEASED PREMISES ON THE TERMS AND CONDITIONS SET FORTH HEREIN.

 


ARTICLE II:          AGREEMENTS

NOW, THEREFORE, the parties agree as follows:


1.                                       SUBLEASED PREMISES

Sublandlord hereby subleases to Subtenant, on the terms and conditions set forth
in this Sublease, the Subleased Premises.  Sublandlord shall deliver the
Subleased Premises to Subtenant on the Sublease Commencement Date in broom clean
condition but otherwise in such “AS IS, WHERE IS” condition as exists as of the
date of this Sublease, free of all occupants other than Subtenant.  Subtenant
acknowledges that Sublandlord has made no representations or warranties
concerning the Subleased Premises or the Building or their fitness for
Subtenant’s purposes, except as expressly set forth in this Sublease.  The
taking of possession of the Subleased Premises shall be deemed Subtenant’s
acknowledgement that the same have been delivered in the condition required
hereunder.

 

3

--------------------------------------------------------------------------------


 


2.                                       SUBLEASE TERM

The term of this Sublease shall commence on the Commencement Date and continue
for the Sublease Term unless terminated prior to such date pursuant to the terms
hereof or pursuant to law.


3.                                       RENT

Subtenant shall pay to Sublandlord the Base Rent (pro rated in the case of any
partial calendar month at the beginning or end of the Term, based upon the
actual number of days in the month), without deduction, offset, notice, or
demand, at Sublandlord’s Address for Payment of Rent, or at such other place as
Sublandlord shall designate from time to time by notice to Subtenant. Base Rent
shall be paid for each calendar month occurring during the term in advance five
days prior to the first day of the calendar month to which such Base Monthly
Rent is attributable.  If the Commencement Date occurs on a date other than the
first day of a calendar month, Subtenant shall pay to Sublandlord no later than
the Commencement Date a pro rata portion of Base Rent.

All charges, costs, expenses and sums required to be paid or borne by Subtenant
under this Sublease in addition to Base Rent shall be deemed “Additional Rent”,
and Base Rent and Additional Rent shall hereinafter collectively be referred to
as “Rent”.  Subtenant’s covenant to pay Rent shall be independent of every other
covenant in this Sublease.

The Base Rent for July 2003 shall be due and payable upon execution of this
Sublease.


4.                                       OPERATING EXPENSES

In addition to Base Rent, Subtenant shall pay to Sublandlord the Pro Rata share
of all Operating Expenses and Taxes (as those terms are defined in the Master
Lease), and all other additional rent and other charges, however described,
payable under the Master Lease by Sublandlord, as tenant under the Master Lease,
with respect to the Subleased Premises or Subtenant’s use and occupancy thereof
.  Subtenant shall pay such amount within fifteen (15) days of receipt of an
invoice therefore from Sublandlord. Sublandlord shall provide Subtenant with
copies of Master Landlord’s statement as to Operating Costs and Taxes. With
respect to any portion of the Sublease Term not ending on the last day of a
calendar year or fiscal year, the amount of the Operating Costs and/or the Taxes
payable to Subtenant shall be pro rated based on a 365 day year.  Upon written
request of Sublandlord, Subtenant shall make monthly payments equal to the Pro
Rata share of one-twelfth of Master Landlord’s estimate of the Operating Costs
and Taxes which will be payable for the current year.  Such payments shall be
made monthly in advance together with the payments of the Base Rent due
hereunder.  Any surplus shall be promptly refunded to Subtenant and any
deficiency shall be

 

4

--------------------------------------------------------------------------------


 

promptly paid by Subtenant to Sublandlord once actual Operating Costs and Taxes
for the applicable period are finally determined.

Subtenant responsibility for Operating Costs and Taxes shall commence on
September 1, 2002.


 

5

--------------------------------------------------------------------------------


 


5.                                       INSURANCE/WAIVER OF CLAIMS AND
SUBROGATION


(A)                                  DURING THE SUBLEASE TERM, SUBTENANT SHALL
MAINTAIN INSURANCE OF SUCH TYPES, IN SUCH POLICIES, WITH SUCH ENDORSEMENTS AND
COVERAGES, IN SUCH AMOUNTS AS ARE SET FORTH IN THE MASTER LEASE.  ALL INSURANCE
POLICIES SHALL NAME MASTER LANDLORD, MASTER LANDLORD’S MANAGING AGENT,
SUBLANDLORD AND SUBLANDLORD’S MANAGING AGENT AS ADDITIONAL INSURED AND LOSS
PAYEES AND SHALL CONTAIN AN ENDORSEMENT THAT SUCH POLICIES MAY NOT BE MODIFIED
OR CANCELED WITHOUT 30 DAYS PRIOR WRITTEN NOTICE TO MASTER LANDLORD AND
SUBLANDLORD.  SUBTENANT SHALL PROMPTLY PAY ALL INSURANCE PREMIUMS AND SHALL
PROVIDE SUBLANDLORD WITH POLICIES OR CERTIFICATES THAT ARE ACCEPTABLE TO
SUBLANDLORD AND MASTER LANDLORD EVIDENCING SUCH INSURANCE UPON SUBTENANT’S
EXECUTION OF THIS SUBLEASE.


(B)                                 IN THE EVENT SUBTENANT SUSTAINS A LOSS BY
REASON OF FIRE OR OTHER CASUALTY WHICH IS COVERED BY ITS PROPERTY INSURANCE
POLICY (OR WOULD HAVE BEEN COVERED HAD SUBTENANT CARRIED THE INSURANCE REQUIRED
HEREUNDER), AND REGARDLESS OF WHETHER SUCH FIRE OR OTHER CASUALTY IS CAUSED IN
WHOLE OR IN PART BY THE ACTS OR OMISSIONS OF SUBLANDLORD OR MASTER LANDLORD OR
THEIR AGENTS, SERVANTS, EMPLOYEES OR INVITEES, THEN SUBTENANT AGREES TO LOOK
FIRST TO THE COVERAGE PROVIDED BY ITS INSURANCE PROCEEDS, AND SUBTENANT SHALL
HAVE NO RIGHT OF ACTION AGAINST SUBLANDLORD, MASTER LANDLORD, OR THEIR AGENTS,
SERVANTS, EMPLOYEES OR INVITEES, AND NO THIRD PARTY SHALL HAVE ANY RIGHT BY WAY
OF ASSIGNMENT, SUBROGATION OR OTHERWISE AGAINST THE PARTY CAUSING SUCH LOSS;
PROVIDED, HOWEVER THE FOREGOING RELEASE OF CLAIMS SHALL ONLY APPLY TO THE EXTENT
OF INSURANCE PROCEEDS ACTUALLY COLLECTED BY SUCH PARTY (UNLESS SUCH PARTY FAILED
TO MAINTAIN THE COVERAGE REQUIRED HEREUNDERIN WHICH EVENT IT SHALL BE DEEMED TO
HAVE RECOVERED THE ENTIRE POLICY AMOUNT REQUIRED HEREUNDER).  IN THE EVENT
SUBLANDLORD SUSTAINS A LOSS BY REASON OF FIRE OR OTHER CASUALTY WHICH IS COVERED
BY ITS PROPERTY INSURANCE POLICY AND REGARDLESS OF WHETHER SUCH FIRE OR OTHER
CASUALTY IS CAUSED IN WHOLE OR IN PART BY THE ACTS OR OMISSIONS OF SUBTENANT OR
ITS AGENTS, SERVANTS, EMPLOYEES OR INVITEES, THEN SUBLANDLORD AGREES TO LOOK
FIRST TO THE COVERAGE PROVIDED BY ITS INSURANCE PROCEEDS, AND IT SHALL HAVE NO
RIGHT OF ACTIONS AGAINST SUBTENANT OR ITS AGENTS, SERVANTS, EMPLOYEES OR
INVITEES, AND NO THIRD PARTY SHALL HAVE ANY RIGHT BY WAY OF ASSIGNMENT,
SUBROGATION OR OTHERWISE AGAINST SUBTENANT; PROVIDED, HOWEVER THE FOREGOING
RELEASE OF CLAIMS SHALL ONLY APPLY TO THE EXTENT OF INSURANCE PROCEEDS ACTUALLY
COLLECTED BY SUBLANDLORD.  THE PARTIES HERETO AGREE THAT EACH OF ITS POLICIES OF
PROPERTY INSURANCE SHALL INCLUDE A WAIVER OF SUBROGATION TO EFFECTUATE THE
PROVISIONS OF THIS PROVISION.


6.                                       SECURITY DEPOSIT


(A)           SUBTENANT SHALL DELIVER TO SUBLANDLORD CONCURRENT WITH SUBTENANT’S
EXECUTION OF THIS LEASE, AN UNCONDITIONAL, CLEAN, IRREVOCABLE STANDBY LETTER OF
CREDIT (THE “L-C”) IN THE INITIAL AMOUNT OF THE SECURITY DEPOSIT AMOUNT


 


6

--------------------------------------------------------------------------------



 


(THE “SECURITY DEPOSIT”), WHICH L-C SHALL BE ISSUED BY A MONEY-CENTER BANK WHICH
IS ACCEPTABLE TO SUBLANDLORD, AND WHICH L-C MAY BE PRESENTED FOR PAYMENT IN A
U.S. LOCATION ACCEPTABLE TO SUBLANDLORD.  THE L-C SHALL BE IN FORM AND CONTENT
AS ATTACHED HERETO AS EXHIBIT C FOR A TERM OF NOT LESS THAN ONE YEAR.  SUBTENANT
SHALL PAY ALL EXPENSES, POINTS AND/OR FEES INCURRED BY SUBTENANT IN OBTAINING
THE L/C.


(B)           THE L-C SHALL BE HELD BY SUBLANDLORD AS SECURITY FOR THE FAITHFUL
PERFORMANCE BY SUBTENANT OF ALL THE TERMS, COVENANTS, AND CONDITIONS OF THIS
SUBLEASE TO BE KEPT AND PERFORMED BY SUBTENANT DURING THE SUBLEASE TERM.  IF
SUBTENANT DEFAULTS WITH RESPECT TO ANY PROVISIONS OF THIS SUBLEASE, INCLUDING,
BUT NOT LIMITED TO, THE PROVISIONS RELATING TO THE PAYMENT OF RENT, OR IF
SUBTENANT FAILS TO RENEW THE L-C AT LEAST THIRTY (30) DAYS BEFORE ITS
EXPIRATION, SUBLANDLORD AFTER GIVING SUBTENANT THE APPLICABLE NOTICE AND CURE
PERIOD FOR SUCH DEFAULT, MAY, BUT SHALL NOT BE REQUIRED TO, DRAW UPON ALL OR ANY
PORTION OF THE L-C FOR PAYMENT OF ANY RENT OR ANY OTHER SUM IN DEFAULT, OR FOR
THE PAYMENT OF ANY AMOUNT THAT SUBLANDLORD MAY SPEND OR MAY BECOME OBLIGATED TO
SPEND BY REASON OF SUBTENANT’S DEFAULT, OR TO COMPENSATE SUBLANDLORD FOR ANY
OTHER LOSS, COST OR DAMAGE THAT SUBLANDLORD MAY SUFFER BY REASON OF SUBTENANT’S
DEFAULT.  THE USE, APPLICATION OR RETENTION OF THE L-C, OR ANY PORTION THEREOF
BY SUBLANDLORD SHALL NOT PREVENT SUBLANDLORD FROM EXERCISING ANY OTHER RIGHT OR
REMEDY PROVIDED BY THIS SUBLEASE OR BY LAW, IT BEING INTENDED THAT SUBLANDLORD
SHALL NOT FIRST BE REQUIRED TO PROCEED AGAINST THE L-C AND SHALL NOT OPERATE AS
A LIMITATION ON ANY RECOVERY TO WHICH SUBLANDLORD MAY OTHERWISE BE ENTITLED. 
ANY AMOUNT OF THE L-C THAT IS DRAWN UPON BY SUBLANDLORD, BUT IS NOT USED OR
APPLIED BY SUBLANDLORD, SHALL BE HELD BY SUBLANDLORD AND DEEMED A SECURITY
DEPOSIT (THE “L-C SECURITY DEPOSIT”).  IF ANY PORTION OF THE L-C IS DRAWN UPON,
SUBTENANT SHALL, WITHIN FIVE (5) DAYS AFTER WRITTEN DEMAND THEREFOR, EITHER (I)
DEPOSIT CASH WITH SUBLANDLORD (WHICH CASH SHALL BE APPLIED BY SUBLANDLORD TO THE
L-C SECURITY DEPOSIT) IN AN AMOUNT SUFFICIENT TO CAUSE THE SUM OF THE L-C
SECURITY DEPOSIT AND THE AMOUNT OF THE REMAINING L-C TO BE EQUIVALENT TO THE
AMOUNT OF THE L-C REQUIRED UNDER THIS LEASE OR (II) REINSTATE THE L-C TO THE
AMOUNT THEN REQUIRED UNDER THIS LEASE, AND IF ANY PORTION OF THE L-C SECURITY
DEPOSIT IS USED OR APPLIED, SUBTENANT SHALL, WITHIN TWO (2) DAYS AFTER WRITTEN
DEMAND THEREFOR, DEPOSIT CASH WITH SUBLANDLORD (WHICH CASH SHALL BE APPLIED BY
SUBLANDLORD TO THE L-C SECURITY DEPOSIT) IN AN AMOUNT SUFFICIENT TO RESTORE THE
L-C SECURITY DEPOSIT TO THE AMOUNT REQUIRED UNDER THIS LEASE, AND SUBTENANT’S
FAILURE TO DO SO SHALL BE A DEFAULT UNDER THIS SUBLEASE.  IF SUBTENANT SHALL
FULLY AND FAITHFULLY PERFORM EVERY PROVISION OF THIS SUBLEASE TO BE PERFORMED BY
IT, THE L-C SECURITY DEPOSIT AND/OR THE L-C, OR ANY BALANCE THEREOF, SHALL BE
RETURNED TO SUBTENANT WITHIN SIXTY (60) DAYS FOLLOWING THE LATER OF THE
EXPIRATION OF THE SUBLEASE TERM OR THE VACATING OF THE SUBLEASED PREMISES BY
SUBTENANT.


 

7

--------------------------------------------------------------------------------


 


7.                                       USE OF PREMISES

Subtenant shall use and occupy the Subleased Premises only for the Permitted
Uses, and only to the extent permitted by the Master Lease and all laws
governing or affecting Subtenant’s use of the Subleased Premises.


8.                                       ASSIGNMENT AND SUBLETTING

Subtenant shall not assign this Sublease or further sublet all or any part of
the Premises without the prior written consent of Sublandlord and of Master
Landlord, which consent of Sublandlord shall not be unreasonably withheld. The
following transactions shall be deemed assignments of this Sublease requiring
such prior written consents:  (i) any assignment, mortgage, pledge,
hypothecation or other transfer of this Sublease; (ii) any sublease,
concessions, license or occupancy agreement with respect to all or any portion
of the Subleased Premises; (iii) if Subtenant or any of its successors or
assigns is a corporation, any sale, pledge or other transfer of all or a
majority of the capital stock of Subtenant or any such successor or assign
(unless such stock is publicly traded on a recognized security exchange or
over-the-counter market), any merger, consolidation or reorganization of or into
Subtenant or any such successor or assign, and any sale of all or substantially
all of the assets of Subtenant or such successor or assign.

Notwithstanding the foregoing, Sublandlord shall not unreasonably withhold its
consent (subject to obtaining consent from Master Landlord) to assign this
Sublease or to sublet the Subleased Premises (in whole or in part) (i) to any
parent or subsidiary corporation of Subtenant or (ii) to any corporation or
other business organization controlled by or under common control with Subtenant
or (iii) to any corporation or other business organization into which Subtenant
may be converted or with which it may merge or (iv) to any business organization
acquiring all or substantially all of the assets of Subtenant, provided that the
entity to which this Lease is so assigned or which so sublets the Premises (or
portion thereof) has the tangible net worth, financial capability and liquidity
which is the same or better than the Subtenant as of the date of this Sublease.

Any attempt by Subtenant to assign, sublet or transfer its rights in the
Subleased Premises without the prior written consent of both Sublandlord and
Master Landlord shall be void, and at Sublandlord’s options, any breach of this
Section II.8 shall constitute a default by Subtenant entitling Sublandlord to
exercise all rights and remedies permitted hereunder without need for any notice
and cure period. No permitted assignment, transfer, encumbrance or subletting
shall relieve Subtenant from Subtenant’s obligations and agreements hereunder
and Subtenant shall continue to be liable as a principal and not as a guarantor
or surety to the same extent as though no assignment, transfer, encumbrance or
subletting had been made.


9.                                       PROVISION OF SERVICES

No services are currently included in Base Monthly Rent or Operating Expenses
except for any provided by Master Landlord to Sublandlord under the Master

 

8

--------------------------------------------------------------------------------


 

Lease.  If Sublandlord furnishes the Subleased Premises or Subtenant with any
additional services upon request of Subtenant, Sublandlord shall charge
Subtenant a reasonable charge therefor, and Subtenant shall pay the additional
charge within ten (10) days of billing by Sublandlord.


10.                                 CONDITION OF PREMISES; TRADE FIXTURES

Subtenant shall have the right to furnish and install any trade fixtures that
are necessary for the conduct of its business; provided, however, that at the
termination of this Sublease, Subtenant shall remove such trade fixtures and
restore the Sublease Premises at Subtenant’s sole cost to the state and
condition in which they existed on the Commencement Date, ordinary wear and tear
excepted. If Subtenant fails to comply with the provisions of this paragraph,
Sublandlord may make such repairs or restoration, and the reasonable cost
thereof shall be additional rent payable by Subtenant on demand.  All trade
fixtures shall be and remain the property of Subtenant, provided that any such
trade fixtures remaining on the Premises after the expiration or termination of
the term hereof shall be deemed abandoned by Subtenant and shall, at
Sublandlord’s option, become the property of Sublandlord without payment
therefor.


11.                                 ALTERATIONS AND IMPROVEMENTS

Sublandlord shall have no obligation to make any alterations or improvements to
the Premises for Subtenant’s use or occupancy thereof. Notwithstanding any
provisions of the Master Lease to the contrary, Subtenant shall not make any
alterations, additions, improvements or installments in the Subleased Premises
without in each instance obtaining the prior written consent of both Master
Landlord and Sublandlord, which they may grant, withhold or condition in their
respective sole and absolute discretion.  If Sublandlord and Master Landlord
consent to any such alterations, improvements or installations, Subtenant shall
perform and complete such alterations, improvements and installations at its
expense, in compliance with applicable laws and the Master Lease.  If Subtenant
performs any alterations, improvements or installations without obtaining the
prior written consent of both Master Landlord and Sublandlord, Sublandlord (or
Master Landlord) may remove such alterations, improvements or installations,
restore the Subleased Premises and repair any damage arising from such removal
or restoration, and Subtenant shall be liable for all costs and expenses
incurred in the performance of such removal, repairs or restoration. At
Sublandlord’s option, all alterations, additions and improvements (except trade
fixtures) shall be and remain the property of Sublandlord upon installation and
shall be surrendered to Sublandlord upon the termination of this Sublease, or
shall be removed by Subtenant and the Premises restored to their condition on
the Commencement Date.  If Sublandlord requires such removal and restoration and
Subtenant fails to comply with such requirement, Sublandlord may undertake such
removal and restoration and Subtenant shall be liable to Sublandlord for all
costs and expenses incurred by the Sublandlord in connection therewith.

 

9

--------------------------------------------------------------------------------



12.                                 SUBORDINATION TO MASTER LEASE

This Sublease shall at all times be subject and subordinate to the terms and
provisions of the Master Lease.  Except for the Excluded Sections of the Master
Lease and except as otherwise set forth in this Sublease, all of the terms and
conditions contained in the Master Lease are hereby incorporated herein by this
reference as terms and conditions of this Sublease, except that references in
the Master Lease to the terms listed in Column A below shall be deemed to be
references to the terms set forth in this Sublease listed in the same row in
Column B below:

Column A

 

Column B

 

 

 

Lease

 

Sublease

 

 

 

Landlord or Lessor

 

Sublandlord

 

 

 

Tenant or Lessee

 

Subtenant

 

 

 

Term

 

Sublease Term

 

 

 

Annual Fixed Rent, Fixed Rent or Base Rent

 

Base monthly Rent (which amount shall be annualized where the context so admits)

 

 

 

Premises

 

Subleased Premises

 

 

 

Commencement Date

 

Sublease Commencement Date

 

References to Landlord or Lessor in Sections 2D(5), 8A, 9E, 10, 11 and 20 of the
Master Lease shall be deemed references to Master Landlord only.

Subtenant shall not cause a default under the Master Lease or permit its
employees, agents, contractors or invitees to cause a default under the Master
Lease.

Notwithstanding any other provision of this Sublease, Sublandlord, as
sublandlord under this Sublease, shall have the benefit of all rights, waivers,
remedies and limitations of liability enjoyed by Master Landlord, as the
landlord under the Lease, but (i) Sublandlord shall have no obligation under
this Sublease to perform the obligations of Master Landlord, as landlord under
the Master Lease, including without limitation any obligation to provide
services or maintain insurance; (ii) Sublandlord shall not be bound by any
representations or warranties of the Master Landlord under the Lease; (iii) in
any instance where the consent of Master Landlord is required under the terms of
the Lease, the consent of Sublandlord and Master Landlord shall be required; and
(iv) Sublandlord shall not

 

10

--------------------------------------------------------------------------------


 

be liable to Subtenant for any failure or delay in Master Landlord’s performance
of its obligations, as landlord under the Lease.  Upon request of Subtenant,
Sublandlord shall, at Subtenant’s expense, use reasonable efforts to cause
Master Landlord to perform its obligations under the Master Lease.  If Subtenant
requests that Sublandlord institute legal action against the Master Landlord,
Sublandlord shall reasonably consider such request in a timely fashion.  If
Subtenant requests that Sublandlord institute legal action against the Master
Landlord, then Subtenant shall be responsible for all costs incurred by
Sublandlord in instituting and pursuing such legal action.

Upon the default by Subtenant in the full and timely payment and performance of
its obligations under the Sublease, Sublandlord may exercise any and all rights
and remedies granted to Master Landlord by the Master Lease with respect to
default by the Tenant or Lessee under the Master Lease. In the event that
Subtenant breaches any of the terms conditions or covenants of this Sublease or
of the Master Lease and fails to remedy such breach within ten (10) days after
written notice, Sublandlord shall have the right, but not the obligation, to
cure such breach and charge Subtenant for the costs incurred thereby, which
costs Subtenant shall pay to Sublandlord upon demand.  Subtenant shall not
commit or suffer any act or omission that will violate any of the provisions of
the Master Lease.  If the Master Lease terminates for any reason, this Sublease
shall terminate and the parties shall be relieved of any further liability or
obligation under this Sublease; provided, however, that Subtenant shall pay to
Sublandlord all sums due and accrued under this Sublease as of the termination
date.

Notwithstanding any contrary provision of this Sublease, (i) in any instances
where Master Landlord, as landlord under the Lease, has a certain period of time
in which to notify Sublandlord, as tenant under the Master Lease, whether Master
Landlord will or will not take any particular action, Sublandlord, as landlord
under this Sublease, shall have an additional ten (10) day period after
receiving such notice in which to notify Subtenant, (ii) in any instance where
Sublandlord, as tenant under the Master Lease, has a certain period of time in
which to notify Master Landlord as landlord under the Lease, whether Sublandlord
will or will not take any particular action, Subtenant, as tenant under this
Sublease, must notify Sublandlord, as landlord under this Sublease, at least
five (5) business days before the end of such period, but in no event shall
Subtenant have a period of less than five (5) days in which so to notify
Sublandlord unless the relevant period under the Master Lease is five days or
less, in which case the period under this Sublease shall be two (2) days less
than the period provided to Sublandlord under the Lease, and (iii) in any
instance where a specific grace period is granted to Sublandlord, as tenant
under the Master Lease, before Sublandlord is considered in default under the
Master Lease, Subtenant, as tenant under this Sublease, shall be deemed to have
a grace period which is ten (10) days less than Sublandlord before Subtenant is
considered in default under this Sublease, but in no event shall any grace
period be reduced to less than five days unless the relevant period under the
Master Lease is six (6) days or less, in which case the period under this

 

11

--------------------------------------------------------------------------------


 

Sublease shall be two (2) days less than the period provided to Sublandlord
under the Master Lease.

In no event shall Master Landlord, Sublandlord, or Subtenant be liable for any
consequential damages suffered by Subtenant, Master Landlord or Sublandlord in
connection with any breach of this Sublease or otherwise. Notwithstanding the
preceding sentence, Subtenant shall be responsible for all costs, damages,
liabilities, and claims resulting from its holding over in the Subleased
Premises after the expiration or earlier termination of the Master Lease.


13.                                 INDEMNITY

Subtenant shall indemnify, defend and hold harmless Sublandlord from all claims,
liabilities, losses, damages and expenses arising out of (a) a default by
Subtenant in the full and timely payment and performance of its obligations, as
tenant under this Sublease, (b) any accident or injury to property or person in
the Subleased Premises, (c) the negligence and willful misconduct of Subtenant,
its agents, employees, invitees or contractors or (d) a default under the Master
Lease caused by Subtenant, its agents, employees or contractors.


14.                                 HOLDING OVER

If Subtenant remains in possession of the Sublease Premises or any part thereof
after the expiration or other termination of the Term hereof, such occupancy
shall be as a tenancy at sufferance at a rental in the amount of one
seventy-five percent (175%) of the last installment of Base Monthly Rent, and
upon all the other provisions of this Sublease pertaining to the obligations of
Subtenant. Notwithstanding anything to the contrary herein, Subtenant shall be
liable to Sublandlord for all costs, liabilities, losses and expenses incurred
by Sublandlord as a result of Subtenant’s holding over.


15.                                 FEES

In any case where Subtenant requests permission from Sublandlord to assign,
sublet, make alterations, or receive any other consent or obtain any waiver from
or modification to the terms of this Sublease, Subtenant shall pay to
Sublandlord a reasonable administrative charge which shall not exceed $1,000.00
and Sublandlord’s actual and reasonable legal fees incurred in reviewing such
request.


16.                                 NOTICES OR DEMANDS

All notices and demands under this Sublease shall be in writing and shall be
effective (except for notices to Master Landlord, which shall be given in
accordance with the provisions of the Master Lease) upon the earlier of (i)
receipt at the Sublandlord’s Notice Addresses or the Subtenant’s Notice
Addresses, or the notice address of the Master Landlord set forth in the Master
Lease, as the case may be, by the party being served, or (ii) upon delivery
being refused.  All such notices or demands shall be sent by United States
certified mail, return receipt

 

12

--------------------------------------------------------------------------------


 

requested, postage prepaid, or by a nationally recognized overnight delivery
service that provides tracking and proof of receipt.  Either party may change
its address for notices and demands under this Sublease by ten (10) days’ notice
to the other party.


17.                                 PARKING

Subject to the terms and conditions of the Master Lease, Sublandlord shall
provide Subtenant with the right to use the number of Parking Spaces listed in
Article I hereof as Parking Spaces Available to Subtenant on a non-exclusive
basis.


18.                                 MASTER LANDLORD’S CONSENT

This Sublease is expressly conditioned upon the receipt of Master Landlord’s
written consent hereto.  Subtenant agrees to cooperate with Sublandlord in
providing such information as is necessary to satisfy such condition and to
execute all agreements reasonably requested by Master Landlord in connection
therewith.


19.                                 CHOICE OF LAW

This Sublease shall be governed by the laws of the State in which the Subleased
Premises are located.


20.                                 ENTIRE AGREEMENT

This Sublease, together with any exhibits and attachments hereto and the Master
Lease, constitutes the entire agreement between Sublandlord and Subtenant
relative to the Sublease Premises, and this Sublease and the exhibits and
attachments may be altered, amended or revoked only by an instrument in writing
signed by both Sublandlord and Subtenant.  Sublandlord and Subtenant agree
hereby that all prior or contemporaneous oral discussions, letters or written
documents between and among themselves and their agents and representatives
relative to the subleasing of the Subleased Premises are merged in or revoked by
this Sublease.


21.                                 SUCCESSORS AND ASSIGNS

This Sublease shall inure to the benefit of and be binding upon the respective
heirs, administrators, executors, successors and assigns of the parties hereto;
provided, however, that this provision shall not be construed to allow an
assignment or subletting which is otherwise specifically prohibited hereby.

 

13

--------------------------------------------------------------------------------


 


22.                                 SECTION AND PARAGRAPH HEADINGS

The section and paragraph headings are included only for the convenience of the
parties and are not part of this Sublease and shall not be used to interpret the
meaning of provisions contained herein or the intent of the parties hereto.


23.                                 REPRESENTATIONS AND WARRANTIES; AUTHORITY

Sublandlord and Subtenant each represent and warrant to the other that the
individual(s) executing and delivering this Sublease on its behalf is/are duly
authorized to do so and that this Sublease is binding on Subtenant and
Sublandlord in accordance with its terms.  Simultaneously with the execution of
this Sublease, Subtenant shall deliver evidence of such authority to Sublandlord
in a form reasonably satisfactory to Sublandlord.

Sublandlord represents and warrants that (i) to Sublandlord’s actual knowledge,
Master Landlord is not in material default under the Master Lease, nor has any
event occurred which, after any applicable notice and/or the expiration of any
grace period, shall constitute a material default by Master Landlord under the
Master Lease; and (ii) to Sublandlord’s actual knowledge, Sublandlord is not in
material default under the Master Lease, nor has any event occurred which, after
any applicable notice and/or the expiration of any grace period, shall
constitute a material default by Sublandlord under the Master Lease.

Except as expressly set forth in this Sublease, no representation or warranty
has been given by either party, its agents and representatives, with respect to
the subject matter of this Sublease, and neither party has relied upon any
representations or warranty not expressly set forth herein.


24.                                 BROKERS

Sublandlord and Subtenant each represent and warrant to the other that it has
not dealt with any broker other than the Brokers identified in Article I hereof
in connection with the consummation of this Sublease.  Sublandlord and Subtenant
each shall indemnify and hold harmless the other against any loss, damage,
claims or liabilities arising out of the inaccuracy of its representation or the
breach of its warranty set forth in the previous sentence.  Sublandlord shall be
solely responsible for the payment of the brokerage commission due to the
Brokers pursuant to a separate written agreement.


25.                                 NO OFFER

The submission of this Sublease or some or all of its provisions for examination
does not constitute an option or an offer to enter into this Sublease, it being
understood and agreed that neither Sublandlord or Subtenant shall be legally
bound hereunder unless and until this Sublease has been executed and delivered
by both Sublandlord and Subtenant, and then subject to the conditions hereof,
including Section II 19.

 

14

--------------------------------------------------------------------------------


 


26.                                 FURNITURE AND EQUIPMENT

The furniture and equipment set forth on Exhibit D attached hereto and
incorporated by referenced herein shall be included as part of the Subleased
Premises at no additional cost to Subtenant (“F&E”).  The F&E shall be delivered
in “as-is/where-is” condition.  Subtenant shall be responsible for the
maintenance and repair of the F&E and shall return the F&E at the expiration of
the Sublease Term or the early termination of the Sublease in the same condition
as of the Sublease Commencement Date, normal wear and tear excluded.

 

 


IN WITNESS WHEREOF, THE PARTIES HAVE CAUSED THIS SUBLEASE TO BE SIGNED BY THEIR
DULY AUTHORIZED REPRESENTATIVES TO BE EFFECTIVE ON THE DATE FIRST SET OUT ABOVE.

Sublandlord:

 

Subtenant:

 

 

 

NORTEL NETWORKS INC.

 

TRIPATH TECHNOLOGIES, INC.

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Print Name:

 

 

 

 

 

 

Print Title:

 

 

Print Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

List of Exhibits

Exhibit A - Master Lease

Exhibit B - Plan showing Subleased Premises

Exhibit C – Form of Letter of Credit

Exhibit D – Schedule of Furniture and Equipment

 

15

--------------------------------------------------------------------------------


 

 

Master Landlord’s Consent

 

The undersigned Master Landlord under the Master Lease (as defined in the above
Sublease) hereby consents to such Sublease, on the terms and conditions stated
herein.

 

Master Landlord:

 

 

By:

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

Print Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

 

Exhibit A - Master Lease

 

 

17

--------------------------------------------------------------------------------


 

 

Exhibit B - Plan showing Subleased Premises

 

 

18

--------------------------------------------------------------------------------


 

 

Exhibit C

 

IRREVOCABLE STANDBY LETTER OF CREDIT

 

 

LETTER OF CREDIT NO.:

 

[INSERT NUMBER]

 

 

 

DATE OF ISSUE:

 

[INSERT DATE]

 

 

 

APPLICANT:

 

[INSERT APPLICANT NAME AND ADDRESS]

 

 

 

BENEFICIARY:

 

[INSERT BENEFICIARY NAME AND ADDRESS]

 

 

 

AMOUNT:

 

[INSERT AMOUNT]

 

 

 

EXPIRATION DATE

 

[INSERT DATE]

 

 

 

PLACE FOR PRESENTATION OF DOCUMENTS:

 

[INSERT LOCAL ADDRESS]

 

BANK HEREBY ESTABLISHES AN IRREVOCABLE STANDBY LETTER OF CREDIT IN FAVOR OF THE
BENEFICIARY BY ORDER AND FOR THE ACCOUNT OF THE APPLICANT FOR A SUM OR SUMS NOT
TO EXCEED $_____________ IN THE AGGREGATE.

 

THIS CREDIT IS AVAILABLE WITH BANK AGAINST THE PRESENTATION OF DRAFTS DRAWN AT
SIGHT, SIGNED BY THE BENEFICIARY, AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

 

1.                                       THE ORIGINAL OF THIS STANDBY LETTER OF
CREDIT AND ALL AMENDMENT(S), IF ANY.

 

2.             THE WRITTEN STATEMENT PURPORTEDLY SIGNED BY THE BENEFICIARY
STATING THAT:

 

“BENEFICIARY IS ENTITLED TO DRAW UNDER THIS LETTER OF CREDIT      PURSUANT TO
THE TERMS OF THAT CERTAIN SUBLEASE BETWEEN _________ AND _________ DATED
__________ WITH RESPECT TO PROPERTY LOCATED AT _________.

 

PARTIAL DRAWINGS MAY BE MADE UNDER THIS LETTER OF CREDIT.

 

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR ONE YEAR PERIODS FROM THE PRESENT
EXPIRATION DATE HEREOF, UNLESS, AT LEAST 30 DAYS PRIOR TO ANY SUCH EXPIRATION
DATE, WE SHALL NOTIFY YOU IN WRITING BY CERTIFIED MAIL OR COURIER SERVICE AT THE
ABOVE LISTED ADDRESS THAT WE ELECT NOT TO CONSIDER THIS IRREVOCABLE LETTER OF
CREDIT RENEWED FOR ANY SUCH ADDITIONAL PERIOD.  UPON RECEIPT BY YOU OF SUCH
NOTICE, YOU MAY DRAW HEREUNDER BY MEANS OF YOUR DRAFT(S) ON US AT SIGHT, SIGNED
BY THE BENEFICIARY, ACCOMPANIED BY A STATEMENT, SIGNED BY THE BENEFICIARY,
STATING THAT:

 

 

19

--------------------------------------------------------------------------------


 

AS OF THE DATE OF THIS DRAWING, THE BENEFICIARY HAS NOT RECEIVED A SUBSTITUTE
LETTER OF CREDIT OR OTHER INSTRUMENT ACCEPTABLE TO THE BENEFICIARY AS SUBSTITUTE
FOR BANK LETTER OF CREDIT NO. [INSERT L/C NO.]

 

NOTWITHSTANDING THE ABOVE, THE FINAL EXPIRATION DATE SHALL BE NO EARLIER THAN
_________, 200___ [SIXTY DAYS AFTER EXPIRATION DATE].

 

THIS LETTER OF CREDIT IS TRANSFERABLE.  YOU MAY TRANSFER THIS LETTER OF CREDIT
TO YOUR TRANSFEREE OR SUCCESSOR AT NO COST TO YOU OR YOUR TRANSFEREE.  APPLICANT
SHALL BE RESPONSIBLE FOR THE PAYMENT OF ANY TRANSFER FEE AND ANY OTHER
REQUIREMENTS RELATIVE TO THE UCP 500 (AS HEREINAFTER DEFINED) AND U.S.
GOVERNMENT REGULATIONS.

 

IN THE EVENT THIS LETTER OF CREDIT IS TRANSFERRED, THE TRANSFEREE SHALL BE THE
BENEFICIARY HEREOF AND DRAFTS AND DOCUMENTS PURSUANT HERETO MUST BE EXECUTED BY
A REPRESENTATIVE OF THE TRANSFEREE.

 

ALL DRAFTS, ACCOMPANYING DOCUMENTS AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED UNDER THIS LETTER OF CREDIT MUST BE MARKED:  “DRAWN UNDER BANK LETTER
OF CREDIT NO. [INSERT L/C NO.]”

 

ALL DRAFTS AND ACCOMPANYING DOCUMENTS MAY BE REPRESENTED AT, AND ALL
COMMUNICATIONS WITH RESPECT TO THIS LETTER OF CREDIT SHALL BE IN WRITING AND
DELIVERED TO, OUR OFFICES AT [INSERT ADDRESS OF A BANK LOCATION ACCEPTABLE TO
BENEFICIARY].

 

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING, AND SUCH
UNDERTAKING SHALL NOT BE IN ANY WAY MODIFIED, AMENDED OR AMPLIFIED BY REFERENCE
TO ANY DOCUMENT, INSTRUMENT OR AGREEMENT REFERRED TO HEREIN OR IN WHICH THIS
LETTER OF CREDIT IS REFERRED TO OR TO WHICH THIS LETTER OF CREDIT RELATES, AND
ANY SUCH REFERENCE SHALL NOT BE DEEMED TO INCORPORATE HEREIN BY REFERENCE ANY
DOCUMENT, INSTRUMENT OR AGREEMENT.  BANK SHALL HAVE NO OBLIGATION TO INVESTIGATE
THE FACTUAL REPRESENTATIONS CONTAINED IN A DRAW REQUEST.

 

WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS CREDIT WILL BE DULY HONORED IF DRAWN AND PRESENTED FOR PAYMENT AT
THE OFFICES SPECIFIED ABOVE ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER OF
CREDIT.

 

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED, THIS CREDIT IS SUBJECT TO THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION),
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500 (THE “UCP 500”).

 

 

20

--------------------------------------------------------------------------------


 

 

Exhibit D – Schedule of Furniture and Equipment

 

 

21

--------------------------------------------------------------------------------

